In the                        RECEIVED IN
                              Court of Criminal Appeals         COURT OF CRIMINAL APPEALS
                                      at Austin
                                                                       'JUL 07 2015
                             ----------·----------
                                   No. 1259408-A
                             In the 248th District Court            Abet Acosta, Clerk
                              of Harris County, Texas
                             ----------·----------
                           Ex parte William Mark Rhodes
                             ----------·----------
                    TRIAL COURT'S REQUEST FOR EXTENSION



      ·The 248th District Court of Harris County, Texas, with the· Honorable

Katherine Cabaniss, moves the Court of Criminal Appeals to grant an extension of

time to resolve the claims in the instant writ and forward the writ record to the Court

pursuant to Rule 73.4.5 and would show the following:

                                          I.

PROCEDURAL HISTORY


      William Mark Rhodes, the applicant, is confined pursuant to the judgment and

sentence of the 248th District Court of Harris County, Texas, in cause n':lmber

1259408 for the felony offense of burglary of a habitation. The applicant pled guilty

to the trial court without an agreed recommendation from the State. On November

22, 20i 0, following a presentence investigation hearing, the trial court deferred a
J
    finding of guilt and placed the applicant on community supervision for a period of

    five (5) years. On May 30, 2012 the State ftled a motion to adjudicate the applicant's

    guilt. On September 4, 3012, following a motion to adjudicate guilt hearing, the trial

    court found the State's alleged violations in the motion to adjudicate true and assessed

    the applicant's punishment at six (6) years confinement in the Texas Department of

    Criminal Justice- Institutional Division.

          On June 19, 2014, the Fourteenth Court of Appeals dismissed the applicant's

    direct appeal due to the untimely flied notice of appeal. Rhodes v. State, No. 14-13-

    00888-CR (Tex. App.-Houston [14th Dist.] June 19, 2014, no pet.) (mem. op., not

    designated for publication).

          'The applicant petitioned for this writ of habeas corpus on January 5, 2015. The

    State was served with the application on January 9, 2015. The State flied its Original

    Answer on January 26, 2015 and requested that the trial court designate the issue of

    whether the applicant was denied the effective assistance of counsel in the primary

    case as the issue that needed to be resolved. On January 28, 2015, the trial court

    made this designation, and ordered the applicant's trial counsel Mary :Moore and

    adjudication counsel Keval Patel to file affidavits summarizing their actions in the

    pnmary case. Mr. Patel flied an affidavit on March 2, 2015.

                                                II.

          Pursuant to Texas Rule of Appellate Procedure 73.4, the deadline for the

    district clerk to forward the writ record to the Court of Criminal Appeals is July 8,


                                                2
,. 2015. The affidavit of Ms. Moore has not yet been received. Ms. Moore has been

  contacted and is expected to timely prepare her affidavit. Accordingly, this Court

  respectfully requests additional time in order to resolve the instant claims and prepare

  findings of fact and conclusions of law.          This Court's request is not intended to

  unduly delay proceedings in the instant cause.

                                            III.

         WHEREFORE, PREMISES CONSIDERED, this Court respectfully requests

  that the Court of Criminal Appeals allow ninety (90) additional days to forward the

  writ record in the instant cause.


                                jUt 0 1 2015~                             /

         SIGNED this _ _ day o£5'ene, 2015:




                                                3